Title: To George Washington from Henry Knox, 19 February 1789
From: Knox, Henry
To: Washington, George



My dear Sir
New York 19 February 1789

I forward you by the stage which sets out this day 13 1/2 yards

of 3/4 Wide bottle green cloth of the Hartford manufacture —I would there were more of it for your and Mrs Washingtons purposes but it was all of the color which came—The greys & the dark browns were too mean and coarse either for you or Mrs W.
There will probably be enough for a coat and waiscoat for you and for Mrs Washingtons riding dress. The price is not very high only two shillings ⅌ yard New York paper & pet below pur[chase].
As it is packed in a box I hope you will Receive it safely and speedily as I have addressed it to the proprietors of the Stages at Philadelphia Baltimore and Alexandria—I am my dear Sir Your affectionate

H. Knox

